DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 2/16/2021 amended claims 1, 7, 9, and 14, cancelled claims 15-20, and added claims 21-26.  Claims 1-14, and 21-26 are currently pending herein.
EXAMINER’S AMENDMENT
Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 1/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 14, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A device for moving a construction barrier, the device comprising: a connection member that attaches the device to a rear of a vehicle; an alignment member that attaches to the connection member, the alignment member extending upward from the connection member; and an engagement member that attaches to the alignment member such that the engagement member extends behind the vehicle and at an angle away from the vehicle; wherein, when the device is attached to the vehicle the alignment member is positioned to allow the construction barrier to move beneath the alignment member and to engage the engagement member such that engagement member moves the construction barrier behind the vehicle and toward a path of travel of the vehicle, as claimed in Claim 1 and similarly claimed in Claims 9 and 14 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of device for moving a construction barrier (see Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618